Case 1:20-cr-00603-PKC Document 62-2 Filed 09/13/21 Page 1 of 3




                     EXHIBIT B
Case 1:20-cr-00603-PKC Document 62-2 Filed 09/13/21 Page 2 of 3
        Case 1:20-cr-00603-PKC Document 62-2 Filed 09/13/21 Page 3 of 3




       4.     Thereafter, I was informed by legal department that the Defendant was missing

personal property such as a Bible, a notebook containing research and information concerning

his case, legal documents, and more than one hundred personal photos.

       5.     I searched in and around the R&D Office and did not find his personal property. I

also suggested to the legal department to check the housing unit Defendant was housed at MDC

Brooklyn. Legal department inquired with Defendant's unit team and efforts were made to locate

Defendant's personal property in the housing unit he was assigned. However, Defendant's

personal property could not be found.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: September 13, 2021
       New York, New York



                                                     Correctional Systems Officer
                                                     Federal Bureau of Prisons
                                                     Metropolitan Detention Center




                                                 2
